

115 HR 5700 IH: National Non-Emergency Mobile Number Act
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5700IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mrs. Brooks of Indiana (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to direct the Federal Communications Commission to
			 designate a national dialing short code for users of mobile voice service
			 to reach public safety personnel in critical, but non-emergency,
			 circumstances.
	
 1.Short titleThis Act may be cited as the National Non-Emergency Mobile Number Act. 2.National mobile dialing short code for critical, non-emergency cir­cum­stan­cesSection 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)) is amended by adding at the end the following:
			
 (4)National mobile dialing short code for critical, non-emergency circumstancesNot later than 180 days after the date of the enactment of this paragraph, the Commission shall designate a national dialing short code for users of mobile voice service to reach public safety personnel in critical, but non-emergency, circumstances. In making such designation, the Commission shall consult with State departments of transportation, nationwide and regional providers of mobile voice service, and representatives of the public safety and emergency services community. The designation made under this paragraph shall take effect on a date determined by the Commission, but not earlier than 2 years after the date of the enactment of this paragraph..
		